UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6297


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN FRANKLIN BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:97-cr-00086-JPJ-1)


Submitted:   June 7, 2012                 Decided:   June 15, 2012


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Franklin Banks, Appellant Pro Se.   Anthony Paul Giorno,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Franklin Banks appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    United States v. Banks, No. 3:97-cr-00086-JPJ-1

(W.D. Va. Feb. 3, 2012).        We grant Banks’ motion to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   AFFIRMED




                                    2